Broxles, C. J.
1. Where a fi. fa. based on a sewer assessment is levied upon abutting property, “the fact that the abutting property, in its present condition, may not be specially benefited by construction of the sewer would not render the assessment illegal.” Neal v. Decatur, 142 Ga. 205 (2) (82 S. E. 546), and cit.
2. Where the construction of a sewerage system by a city is authorized, “the legislature determines expenditures and amounts to be raised for their payment, the whole discussion and all questions of prudence and propriety and justice being confided to its discretion. It may err, but the courts can not review its discretion.” French v. Barber Asphalt Co., 181 U. S. 324 (21 Sup. Ct. 625, 45 L. ed. 879); Ga. R. Co. v. Decatur, 137 Ga. 537, 542 (73 S. E. 830, 40 L. R. A. (N. S.) 935).
3. The instant case falls within the general rules as enunciated in the preceding paragraphs; and the court did not err in sustaining the motion to dismiss the affidavit of illegality.

Judgment affirmed.


Lulce, J., concurs. Bloodworth, J., disqualified.